DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 3/10/2020.  Claims 1-19 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 6-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPierre “Electromechanical Modeling and Open Loop Control of Parallel-Plate Pulsed Plasma Microthrusters with Applied Magnetic Fields” in view of Thomassen “Exhaust Velocity Studies of a Solid Teflon Pulsed Plasma Thruster” and Malka.
Regarding claim 1, LaPierre teaches a propulsion system (the PPT having closed loop control Fig. 4.4 page 70), comprising: a pulsed plasma thruster (PPT) including circuitry (see Fig. 2.2 page 25 for the Parallel plate APPT (Ablative Pulsed Plasma Thruster) Fig. 4.4 for the PPT circuit which controls the PPT discharge as a current sheet (see page 6 An ablative PPT utilizes a solid (generally Teflon) for propellant. It consists of a spring fed piece of Teflon at the back a thruster channel, the two electrodes that form the channel, a sparking device and a main energy storage capacitor. The sparking device is located at the back of the thruster channel ensuring the creation of a current sheet along the Teflon face. Once the sparking device is fired, the main capacitor is discharged. The thermal flux and particle bombardment from the current ablates and ionizes a small amount of the solid. With current flowing through the complete PPT circuit, a selfmagnetic field is produced. This magnetic field interacts with the current sheet by a j×BLorentz force as to increase the area PPT circuit loop. This force coupled with the gas dynamic expansion forces accelerate the current sheet out of the thruster at velocities upwards of 40 km/s [Thomassen, 1970]) and the External Circuit that controls the electromagnet providing a portion of the magnetic field see page 
LaPierre as discussed above does not teach modulating, via the circuitry, the magnetic field to maintain an observed thrust efficiency at a target thrust efficiency of the PPT. 
Lapierre teaches a PPT having an open loop controller, modulating, via the circuitry (( via the controllable voltage or current source see page 69 “A closed-loop controller could be applied through the use of a similar coupled external circuit except, in this case, the capacitor would be replaced with a controllable voltage or current source (Figure 5.4)), the magnetic field to maintain an observed thrust efficiency at a target thrust efficiency of the PPT (see Fig. 5.2 page 77)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the closed-loop controller PPT taught by LaPierre with LaPierre's teachings on open-loop controllers for maintaining the thrust efficiency of PPT’s by modulating the magnetic field via the circuitry since LaPierre teaches that closed-loop controllers are suitable for this purpose (page 87 “”the next step would be to investigate … closed loop (feedback) controllers).
LaPierre as discussed above does not teach the closed loop controller comprising a sensor positioned on the PPT; and a controller connected to the circuitry and the sensor, wherein the controller is configured to: detect an observed parameter of the plasma via the sensor, provide the observed parameter to a signal algorithm module which modulates, via the circuitry, the magnetic field to maintain an observed thrust efficiency at a target thrust efficiency of the PPT. 
LaPierre teaches a system having closed loop controller (the system on the left of Fig. 4.1) having a sensor positioned on the system (see Fig. 4.1, the sensor can be construed as part of the system and as such mounted on the system); and a controller (controller Fig. 4.1) connected to an actuator (analogous to the circuitry of LaPierre) and the sensor (see Fig. 4.1), wherein the controller is configured to: detect an observed 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified LaPierre further with LaPierre’s teachings on closed loop control systems since LaPierre teachings are generic to closed loop control systems. 
LaPierre as discussed above does not teach wherein the detected observed parameter of the plasma is a plasma velocity and wherein the controller is configured to calculate an observed thrust efficiency of the PPT based on the observed parameter. 
Thomassen wherein teaches the detected observed parameter of the plasma is a plasma velocity (the plasma velocity, see page 1402 cited infra), and calculating an observed thrust efficiency of the PPT based on the observed parameter (page 1402 a plasma velocity “Understanding of the device was improved by determination of … measurement of the ion velocities by a downstream Faraday cup … it was found that the fraction of ablated Teflon is ionized and accelerated to 40,000 m/sec …the model shows only 2.96% of the energy converted to thrust). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor and controller of LaPierre with Thomassen’s teachings onion velocity measurement and thrust efficiency calculation to facilitate closed loop control of the thrust efficiency via a sensor and 
LaPierre in view of Thomassen as discussed above does not teach a sensor including a laser receiver and a laser transmitter the laser receiver configured to receive a signal from the laser transmitter, wherein response to the plasma interrupting the signal, the controller initiates the detection, calculation, and modulation discussed supra.. 
Malka teaches using a laser velocimeter to provide velocity for a gas jets (“The laser velocimeter could provide detailed information about the velocity, density, and temperature of any jet with micrometer resolution.  Such a sensor would allow for unambiguous measurement from a single interferometric channel and could be installed even in radiation exposed environments.  A laser velocimeter implies a laser transmitter and laser receiver to receive a signal from the laser transmitter.) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LaPierre in view of Thomassen with Malka’s teachings on laser velocimeters so as to provide the ion velocity required for closed loop control of the thrust efficiency by means of a laser velocimeter to provide the benefit of a measurement device that is operable in radiation exposed environments. Regarding the recitation of “wherein response to the plasma interrupting the signal” the interruption of the signal has been construed as the interaction of the laser signal with the plasma, a such LaPierre in view of Thomassen and Malka reads on the limitation of “wherein response to the plasma interrupting the signal”. Initiating the 
Regarding claim 2, LaPierre in view of Thomassen and Malka teaches the invention as discussed above. 
LaPierre in view of Thomassen and Malka as discussed above also teaches wherein the controller includes a feedback controller forming a feedback control loop with the PPT and the sensor. 
Regarding claim 4, LaPierre in view of Thomassen and Malka teaches the invention as discussed above. 
LaPierre further teaches wherein the anode and cathode define an exhaust port of the PPT from which the plasma is expellable (the port is defined by the downstream end of the cathode and anode) 
LaPierre in view of Thomassen and Malka as discussed above also teaches wherein the laser receiver and the laser transmitter positioned proximate to the exhaust port (proximate has not been quantified or qualified, as such any placement that can provide a velocity measurement has been construed as reading on proximate. Since the laser receiver and laser transmitter of the invention as taught by LaPierre in view of Thomassen and Malka supre can provide an ion velocity measurement, they have been construed as being “proximate to the exhaust port”) that the signal intersects a trajectory of the plasma (the signal would by necessity intersect the plasma to generate the ion velocity measurement). 
Regarding claim 6, LaPierre in view of Thomassen and Malka teaches the invention as discussed above. LaPierre in view of Thomassen and Malka as discussed claims 7 and 8, LaPierre in view of Thomassen and Malka teaches the invention as discussed above. Since LaPierre in view of Thomassen and Malka teaches the structural limitations of the invention as claimed supra, and since the control of the magnetic field strength is the result of closed loop (feedback) control of the magnetic field to maintain the thrust efficiency, the recitations of the controller as configured “to control the circuitry to increase a strength of the magnetic field when the observed velocity of the plasma is less than a target velocity of the plasma” and “to control the circuitry to decrease a strength of the magnetic field when the observed velocity of the plasma is greater than a target velocity of the plasma” is presumed to be inherent to the apparatus as taught by LaPierre in view of Thomassen and Malka. 
Regarding claims 9, 10 and 15, LaPierre in view of Thomassen and Malka as discussed in the rejection of claim 4 teaches the limitations of claims 9, 10, and 15.
Regarding claims 16 and 17. 
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPierre in view of Thomassen and Malka and Control guru "The-components of a control-loop"
Regarding claim 3, LaPierre in view of Thomassen and Malka teaches the invention as discussed above. 
LaPierre in view of Thomassen and Malka is silent as to the controller is configured to: perform a comparison of the observed thrust efficiency with the target thrust efficiency, calculate, based on the comparison, an adjustment for the circuitry associated with modulating the magnetic field, and adjust an electrical parameter of the circuitry based on the adjustment.
Control guru (https://controlguru.com/the-components-of-a-control-loop/) teaches that closed loop controllers comprise a controller ((the controller and the element generating the difference between the set point (analogous to target thrust efficiency) and the process value (the observed thrust efficiency) provided by the measurement sensor (analogous to the sensor)) perform a comparison of the observed set point with the process value (see the General Control Loop Block Diagram), and to calculate, based on the comparison, the controller output signal (analogous to an adjustment) for the final control element (analogous to the circuitry associated with modulating the magnetic field), and adjust an electrical parameter of the circuitry based on the adjustment (the parameter adjusted by the controller output signal, in the case of LaPierre this is the controllable voltage or current source cited in the rejection of claim 1) 
Regarding claim 11, LaPierre in view of Thomassen and Malka teaches the invention as discussed above.
Per the rejection of claim 3 supra, LaPierre in view of Thomassen and Malka and Control 
Claim 5, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPierre in view of Thomassen, Malka, and Hirlman “Recent Developments in Non-Doppler Laser Velocimetry”
Regarding claim 5, LaPierre in view of Thomassen and Malka teaches the invention as discussed above. 
LaPierre in view of Thomassen and Malka as discussed above also teaches wherein the controller is configured to calculate the observed thrust efficiency of the PPT based on the observed velocity 
LaPierre in view of Thomassen and Malka as discussed above is silent regarding the controller is configured to: calculate an observed flight time of the plasma based on sensor data generated by the laser receiver; calculate an observed velocity of the plasma based on the observed flight time of the plasma and a distance traveled by the plasma 
Hirlman "Recent developments in non-Doppler laser velocimetry" teaches time of flight laser velocimetry offer significant advantages (see Fig. 1 which shows a laser time of flight system and see Abstract page 1“Alternative concepts in laser velocimetry which in some applications demonstrate significant advantages over conventional laser Doppler velocimeters (LDV) are discussed. The non-Doppler techniques discussed here are particle-counting velocimeters which measure the time for individual particles to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LaPierre in view of Thomassen and Malka with Hirlman teachings on laser time of flight velocimetery so as to provide time of flight laser velocimeter and a controller configured to perform laser time of flight velocimetery by: calculating an observed flight time of the plasma based on sensor data generated by the laser receiver; and then calculating an observed velocity of the plasma based on the observed flight time of the plasma and a distance traveled by the plasma since Hirlman teaches that laser time of flight velocimetery offers significant advantage over the alternative, laser doppler velocimetry (“The major advantages of L2V over LDV are higher sensitivity and better signalnoise ratios which derive from the possibility of using smaller beam focus diameters in the L2V sample volume.”).
Regarding claim 12, LaPierre in view of Thomassen and Malka teaches the invention as discussed above.
Per the rejection of claim 5 supra, LaPierre in view of Thomassen, Malka and Hirlman teaches the added limitations of claim 12. (see also Fig. 1 of Hirlman which shows the laser transmitter and laser receiver being on opposite sides of the trajectory 
Regarding claims 13 and 14, LaPierre in view of Thomassen and Malka teaches the invention as discussed above.
Per the rejection of claim 5 supra, LaPierre in view of Thomassen, Malka and Hirlman teaches the added limitations of claims 13 and 14.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPierre in view of Thomassen, Malka, and Wikipedia “Control System”
Regarding claim 18, the recited method steps are the results of the normal operation of the apparatus taught by LaPierre in view of Thomassen and Malka in the rejection of claim 1 supra. 
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 18 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
LaPierre in view of Thomassen and Malka as discussed supra does not teach implementing the method on a computer.
Wikipedia teaches implementing control loops on computers (“Since modern small microprocessors are so cheap (often less than $1 US), it's very common to implement control systems, including feedback loops, with computers, often in an embedded system. The feedback controls are simulated by having the computer make periodic measurements and then calculate from this stream of measurements (see digital signal processing, sampled data systems). Computers emulate logic devices by making measurements of switch inputs, calculating a logic function from these measurements and then sending the results out to electronically controlled switches. Logic systems and feedback controllers are usually implemented with programmable logic controllers which are devices available from electrical supply houses. They include a little computer and a simplified system for programming. Most often they are programmed with personal computers. Logic controllers have also been constructed from relays, hydraulic and pneumatic devices as well as electronics using both transistors and vacuum tubes (feedback controllers can also be constructed in this manner)”.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified LaPierre in view of Thomassen and Malka to implement the method on a computer since Wikipedia teaches modern small microprocessors are so cheap (often less than $1 US), it's very common to implement control systems, including feedback loops, with computers, often in an embedded system.
Regarding claim 19, LaPierre in view of Thomassen, Malka and Wikipedia teaches the invention as discussed above.
The additional recited method steps are the results of the normal operation of the apparatus taught by LaPierre in view of Thomassen, Malka and Wikipedia when further 
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 19 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741